       Case 1:16-cv-07049-GWG Document 165 Filed 07/29/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MASON TENDERS DISTRICT COUNCIL
OF GREATER NEW YORK, MASON
TENDERS DISTRICT COUNCIL WELFARE
FUND,PENSION FUND, ANNUITY FUND,
AND TRAINING FUND, and JOHN J.
VIRGA,IN HIS FIDUCIARY CAPACITY AS              STIPULATION OF
DIRECTOR OF SAID FUNDS,                         VOLUNTARY DISMISSAL
                                                PURSUANT TO F.R.C.P
                    Plaintiffs,                 41(a)(1)(A)(ii)

              v.                                Case No. 1:16-cv-07049(GWG)

GILBANE BUILDING COMPANY,

                    Defendant.




    STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P
                         41(a)(1)(A)(ii)

      IT IS HEREBY STIPULATED AND AGREED, by and between the parties
and/or their respective counsel(s), that the above-captioned action is voluntarily
dismissed, with prejudice and without fees or costs, pursuant to Federal Rule of
Civil Procedure 41(a)(1)(A)(ii).
        Case 1:16-cv-07049-GWG Document 165 Filed 07/29/19 Page 2 of 2




      Dated: Julyj,2019
             New York, New York


By:                            '4f.        By:
       Thomas M. Kennedy, Esq.                    Christine H. Chung, Esq.
       Joshua J. Ellison, Esq.                    Faith E. Gay, Esq.
       Kate M. Swearengen, Esq.                   David L. Elsberg, Esq.
       COHEN, WEISS AND SIMON LLP                 Ryan W. Allison. Esq.
      900 Third Avenue, Suite 2100                Shomik Ghosh, Esq.
       New York, New York 10022-4869             SELENDY & GAY,PLLC
      (212) 563-4100                              1290 Avenue of the Americas
       tkennedy@cwsny.com                         New York, NY 10104
      jellison@cwsny.com                         (212) 390-9000
       kswearengen@cwsny.com                     cchung@selendygay.com
                                                 fgay@selendygay.com
      Counsel for Plaintiffs                      delsberg@selendygay.com
                                                 rallison@selendygay.com
                                                 sghosh@selendygay.com


                                                  Aaron C. Schlesinger, Esq.
                                                  Peckar & Abramson, P.C.
                                                  1325 Avenue of the Americas, 10th
                                                  Floor
                                                  New York, New York 10019
                                                 (212) 382-0909
                                                  aschlesinger@pecklaw.com

                                                 Counsel for Defendant




                                       2
